Citation Nr: 0832673	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee. 

2.  Entitlement to service connection for osteoarthritis of 
the right knee, to include as secondary to his left knee 
disability.

3.  Entitlement to a temporary total disability rating based 
on convalescence following left knee surgery.


REPRESENTATION

Veteran represented by:	Carol Avard - Private attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2002 and March 2004 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to link the veteran's left knee 
disability to his time in service.

2.  The evidence fails to link the veteran's right knee 
disability to either his time in service or to a service 
connected disability.

3.  As the veteran's left knee disability has not been 
connected to service, the claim for a temporary total rating 
based on the left knee being service connected is without 
merit.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Criteria for service connection for a right knee 
disability, to include as secondary to a left knee 
disability, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

3.  Criteria for a temporary total disability rating based on 
convalescence following left knee surgery have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

It is noted at the outset that the veteran served honorably 
in the United States Marine Corps as a helicopter crew chief.  
The veteran was reportedly shot down on three separate 
occasions, and he has been decorated with the air medal with 
the bronze star, and with combat aircrew wings, among other 
awards and commendations.

The veteran is currently diagnosed with arthritis in both 
knees, which he believes is the result of helicopter crashes 
and hard landings while he was serving in Vietnam.  The 
veteran recounted that he had been involved in three "crash 
and recover landings" in which his helicopter was damaged 
and crashed to such a degree that it could no longer fly.  
The veteran also indicated that helicopters routinely had to 
make rough landings.  

Declassified records confirm that the veteran's helicopter 
was downed on at least one occasion due to engine failure in 
March 1966.  Additional military records show that the 
veteran flew numerous helicopter missions and took enemy fire 
on several occasions.

Medical records show that prior to entering service, the 
veteran fractured his left femur.  However, it was noted that 
in January 1963 the fracture was solidly healed and the 
veteran had good use of the leg.  In August 1967 the 
veteran's left leg was examined.  It was noted that the 
veteran's leg had become infected after being fractured, but 
that had healed over several weeks.  The veteran had not had 
any problem until several days earlier when he developed an 
insidious onset of pain in his left hip without any trauma.  
An x-ray of the left femur showed osteolytic changes in the 
proximal left femur that were adjacent to the greater 
trochanter with evidence of a healed midshaft fracture.  
Within 72 hours, the symptoms had subsided and full range of 
motion was possible without discomfort or tenderness.  It was 
thought that the veteran had osteomyelitis.

Service medical records fail to show any additional 
complaints of, or treatment for, knee or leg problems while 
in service.  Furthermore, the veteran specifically denied any 
knee problems, joint problems, or arthritis on medical 
history surveys in 1966, 1967, and 1968.  Additionally, the 
veteran's lower extremities were found to be normal at 
physical examinations in 1966, 1967, and 1969, as well as at 
the veteran's separation physical in May 1970.

Following service, a treatment record from September 1976 
indicates that the veteran had a meniscectomy of the left 
knee in June 1976.  In October 1984, it was noted that the 
veteran had osteomyelitis on his left femur with a cystic 
mass, and the veteran was operated on.

In July 2000, a medical questionnaire indicated that the 
veteran had slight subluxation of the left knee and he had 
lost 10 degrees of extension.  The physician indicated that 
the veteran's conditions had existed since 1968 or 1969, and 
he indicated that the conditions were not caused by the 
veteran's time in service, but rather were aggravated by his 
time in service.  

Dr. K., a private doctor, also submitted a letter in July 
2000 indicating that the veteran had severe osteoarthritis in 
his left knee which had been present for many years and had 
been worsening.  Dr. K. indicated that the original injury 
occurred when the veteran fractured his femur as a teenager.  
It was noted that the veteran had a left medial meniscectomy 
in 1978 and a right medial meniscectomy in 1984.  X-rays of 
the left knee showed moderate to severe osteoarthritic 
changes.

In November 2001, the veteran underwent a VA examination of 
his left leg.  It was noted that the veteran injured his left 
knee in 1974 when he slipped on some ice and he subsequently 
had a meniscectomy.  The examiner noted that the right knee 
was injured in 1984 and the veteran had a meniscectomy on 
that knee as well.  The examiner found that the veteran had 
post-traumatic arthritis of both knees, neither of which was 
caused by service.

In February 2002, the veteran injured his left knee in a work 
related accident.  The doctor indicated that the MRI showed a 
torn ACL and torn medial and lateral meniscus.  There was 
also significant advance arthrosis in the medial compartment.  
The doctor explained that the underlying problems in the knee 
were not work related, but were more chronic problems.

In June 2002, the veteran's private doctor, D. T. S., wrote a 
letter indicated that he had operated on the veteran's left 
knee.  Dr. S. indicated that he had discussed the veteran's 
pre-military injury which lead to osteomyelitis, and he noted 
the multiple helicopter crashes (noting that apparently that 
was where most of the injuries to the knee were obtained).  
It was also noted that the veteran had degenerative changes 
in his right knee, which were less problematic than in his 
left knee.  Dr. Saunders stated that the activities which 
occurred in the military service in the late 60s more likely 
than not lead to the current findings of osteomyelitis in the 
veteran's left knee.  Dr. S. explained that based on the 
incisions, the osteomyelitis occurred in an area proximal to 
the knee joint so he did not believe that the veteran's 
arthritis in the left knee was related to sepsis.  Dr. S. did 
note that the veteran had surgery in the 1970s on his left 
knee following an auto accident, but he nevertheless stated 
that from his discussion with the veteran and a review of the 
medical records, he believed that the veteran should be 
entitled to disability benefits through the VA on his left 
knee based on the injuries sustained during his military 
service in Vietnam.

At a June 2002 treatment session, the veteran reported being 
in 7 or 8 full crashes or hard landings while in service, and 
he suggested that these impacts were the primary cause of his 
current condition.  Dr. S. again suggested that the traumatic 
arthritis in the veteran's left knee was likely related to 
his military service, and it was unlikely that any of the 
other underlying problems in the left leg caused the 
osteoarthritis.

In a July 2002 treatment record, it was noted that the 
veteran worked as a meat cutter, which involved standing all 
day.

Given the conflicting medical opinions of record, the veteran 
was scheduled for an additional VA examination in March 2008.  
The examiner reviewed the veteran's claims file and medical 
records and he examined the veteran.  The examiner indicated 
that the onset of the veteran's right knee condition was in 
1982 when he injured the knee going down a ladder at 
approximately 2 feet.  The veteran reported that he 
immediately heard his right knee pop with immediate swelling.  
The veteran was seen in the emergency room and was given a 
knee brace, before undergoing a right knee meniscectomy.  The 
veteran reported minimal limitation of function from his 
right knee.

With regard to the veteran's left knee, the examiner noted 
the fracture of the left femur in 1962 and the onset of 
osteomyelitis while in service in 1967.  The examiner also 
took note of the veteran's combat service in Vietnam in 
December 1967.  The examiner noted that there were no knee 
complaints in the veteran's service medical records, and he 
noted that the veteran reported that his left knee injury 
started after an automobile accident in 1971 when he was hit 
head on.  The veteran indicated that he crawled out of the 
car and was treated in the emergency room and given a knee 
brace, but several months later the veteran indicated that he 
began having pain and locking in his left knee.  The veteran 
also reported that in 1974 he slipped on ice and subsequently 
underwent a medial meniscectomy.  Continued pain in the left 
knee necessitated an additional arthroscopy in 1979.  The 
examiner noted that the veteran was working as a butcher that 
required him to be on his feet all day, and in January 2002 
the veteran twisted his left knee while throwing a box in the 
cooler, and he had another arthroscopy to repair torn 
cartilage.  Then in 2003, the veteran had a total knee 
replacement.

The examiner diagnosed the veteran with traumatic arthritis 
of both knees.  However, he opined that it was less likely 
than not that the veteran's knee disabilities were the result 
of events in service including hard helicopter landings and 
crashes.  The examiner explained that there was no record of 
any knee injury after any helicopter crash or during military 
service; furthermore, on the veteran's separation physical no 
knee problems were noted.  He reported that his 
musculoskeletal and joints were normal, and he signed the 
document.  The examiner reasoned that if the veteran was 
having any pathological knee conditions as a result of the 
hard landings/crashes, then the veteran should have disclosed 
this fact during his separation physical; but the veteran did 
not disclose any defects and the examiner found clear medical 
evidence that the veteran's left knee problem began in 1971 
following an automobile accident, followed by a fall on ice 
in 1974.  The examiner found the right knee problem started 
in 1984 following a fall from a ladder.  Additionally, the 
examiner found no causal relationship between the veteran's 
left knee osteoarthritis and his status post left femur 
fracture with osteomyelitis.  

While the veteran believes that his current bilateral knee 
disabilities are related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his knee disabilities and 
service.

The veteran's private doctors have suggested that the 
arthritis in his knees was the result of his time in service, 
but the opinions appear to have been rendered without a 
complete knowledge of the veteran's medical history.  For 
example, Dr. S. stated that he believed that the veteran's 
military service caused the left knee disability; yet he 
failed to discuss either the lack of any treatment while in 
service or the  post-service injuries to the veteran's knees.     

The veteran's private medical opinion reached the opposite 
conclusion as his November 2001 VA examination, but neither 
opinion provided a rationale for its conclusion.  As such, 
the veteran's claim was remanded for an additional medical 
opinion, which was obtained in March 2008.  The VA examiner 
reviewed the veteran's entire claims file, including service 
medical records, and examined the veteran, before concluding 
that the veteran's bilateral knee disabilities were not the 
result of his time in service.  

Because this opinion was based on the medical evidence of 
record and provided a full explanation for its conclusion, 
the VA opinion is considered to be more probative than either 
the VA examination from 2001 or the private medical opinion 
in 2002.  As greater weight is afforded to the 2008 VA 
opinion, the balance of evidence tips against a finding that 
the veteran's bilateral knee arthritis was caused by his time 
in service, and the veteran's claim of entitlement to service 
connection for bilateral knee arthritis is therefore denied.

Because it has been determined that the veteran's left knee 
disability which necessitated surgery was not caused by 
service, the criteria for a temporary convalescent rating 
have not been met.  See 38 C.F.R. § 4.30.  As such, the 
veteran's claim for a temporary convalescent rating on 
account of left knee surgery is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2007, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
service medical records, service personnel records, and 
Social Security Administration records.  In addition, records 
from the veteran's Marine unit were obtained.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.







ORDER

Service connection for osteoarthritis of the left knee is 
denied. 

Service connection for osteoarthritis of the right knee, to 
include as secondary to his left knee disability, is denied.

A temporary total disability rating based on convalescence 
following left knee surgery is denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


